UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-159 Name of Registrant: Putnam Investors Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Investors Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Investors Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: EDWARD W. BARNHOLT 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: MICHAEL R. CANNON 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: JAMES E. DALEY 4 ELECTION OF CLASS I Mgmt For For For DIRECTOR: CHARLES M. GESCHKE 5 ELECTION OF CLASS I Mgmt For For For DIRECTOR: SHANTANU NARAYEN 6 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DELBERT W. YOCAM 7 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD Akamai Technologies Inc Ticker Security ID: Meeting Date Meeting Status AKAM CUSIP9 00971T101 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III Mgmt For For For DIRECTOR: DAVID W. KENNY 2 ELECTION OF CLASS III Mgmt For For For DIRECTOR: PETER J. KIGHT 3 ELECTION OF CLASS III Mgmt For Against Against DIRECTOR: FREDERIC V. SALERNO 4 Ratification of Auditor Mgmt For For For Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Anderson Mgmt For For For Elect Roger Ballou Mgmt For For For Elect E. Linn Draper, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN F. BOLLENBACH 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGE L. MILES, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For MORRIS W. OFFIT 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. ORR III 9 ELECTION OF DIRECTOR: Mgmt For For For VIRGINIA M. ROMETTY 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN J. SULLIVAN 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. SUTTON 12 ELECTION OF DIRECTOR: Mgmt For For For EDMUND S.W. TSE 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. American Standard Companies Inc Ticker Security ID: Meeting Date Meeting Status ASD CUSIP9 029712106 09/28/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Change Company Name to Trane Mgmt For For For Inc. Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For For For Option Plan for Directors Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: G. Mgmt For For For STEVEN FARRIS 2 ELECTION OF DIRECTOR: Mgmt For For For RANDOLPH M. FERLIC 3 ELECTION OF DIRECTOR: A.D. Mgmt For For For FRAZIER, JR. 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. KOCUR 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Sustainability AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 13 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 14 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 15 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 16 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 17 PENSION CREDIT POLICY. ShrHoldr Against Against For 18 LEAD INDEPENDENT DIRECTOR ShrHoldr Against Against For BYLAW. 19 SERP POLICY ShrHoldr Against Against For 20 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 07/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK Mgmt For Against Against A. BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. FISTER 7 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 8 ELECTION OF DIRECTOR: LARRY Mgmt For For For W. WANGBERG 9 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 11/06/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2008 Employee Stock Plan Mgmt For Against Against Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2008 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP9 075896100 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Eisenberg Mgmt For For For Elect Stanley Barshay Mgmt For For For Elect Patrick Gaston Mgmt For For For Elect Victoria Morrison Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF KPMG LLP 3 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For CLIMATE CHANGE REPORT 4 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For EXECUTIVE COMPENSATION VOTE 5 SHAREHOLDER PROPOSAL: ShrHoldr Against Against For PRODUCT CONTENT REPORT Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bradbury Anderson Mgmt For For For Elect Kathy Higgins Victor Mgmt For For For Elect Allen Lenzmeier Mgmt For For For Elect Rogelio Rebolledo Mgmt For For For Elect Frank Trestman Mgmt For For For Elect George Mikan, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BEST BUY Mgmt For For For CO., INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 4 Adoption of Majority Voting for the Mgmt For For For Election of Directors Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. JONES 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 10 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES 15 ADOPT, IMPLEMENT AND ShrHoldr Against Against For MONITOR HUMAN RIGHTS POLICIES 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR 17 REQUIRE PERFORMANCE- ShrHoldr Against Against For BASED STOCK OPTIONS 18 REQUIRE AN ADVISORY VOTE ShrHoldr Against Against For ON NAMED EXECUTIVE OFFICER COMPENSATION 19 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS Burger King Holdings Inc Ticker Security ID: Meeting Date Meeting Status BKC CUSIP9 121208201 11/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Andrew Balson Mgmt For Withhold Against Elect David Bonderman Mgmt For Withhold Against Elect Richard Boyce Mgmt For Withhold Against Elect David Brandon Mgmt For Withhold Against Elect John Chidsey Mgmt For Withhold Against Elect Ronald Dykes Mgmt For Withhold Against Elect Peter Formanek Mgmt For Withhold Against Elect Manuel Garcia Mgmt For Withhold Against Elect Adrian Jones Mgmt For Withhold Against Elect Sanjeev Mehra Mgmt For Withhold Against Elect Stephen Pagliuca Mgmt For Withhold Against Elect Brian Swette Mgmt For Withhold Against Elect Kneeland Youngblood Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Burlington Northern Santa Fe Corp Ticker Security ID: Meeting Date Meeting Status BNI CUSIP9 12189T104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.L. Mgmt For For For BOECKMANN 2 ELECTION OF DIRECTOR: D.G. Mgmt For For For COOK 3 ELECTION OF DIRECTOR: V.S. Mgmt For For For MARTINEZ 4 ELECTION OF DIRECTOR: M.F. Mgmt For For For RACICOT 5 ELECTION OF DIRECTOR: R.S. Mgmt For For For ROBERTS 6 ELECTION OF DIRECTOR: M.K. Mgmt For For For ROSE 7 ELECTION OF DIRECTOR: M.J. Mgmt For For For SHAPIRO 8 ELECTION OF DIRECTOR: J.C. Mgmt For For For WATTS, JR. 9 ELECTION OF DIRECTOR: R.H. Mgmt For For For WEST 10 ELECTION OF DIRECTOR: J.S. Mgmt For For For WHISLER 11 ELECTION OF DIRECTOR: E.E. Mgmt For For For WHITACRE, JR. 12 Ratification of Auditor Mgmt For For For 13 PROPOSAL REGARDING SAY ON ShrHoldr Against Against For EXECUTIVE PAY . Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PATRICK W. GROSS 2 ELECTION OF DIRECTOR: ANN Mgmt For For For FRITZ HACKETT 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE E. LEROY 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Associate Stock Mgmt For For For Purchase Plan 6 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For Withhold Against Re-elect Richard Capen, Jr. Mgmt For Withhold Against Re-elect Robert Dickinson Mgmt For Withhold Against Re-elect Arnold Donald Mgmt For Withhold Against Re-elect Pier Foschi Mgmt For Withhold Against Re-elect Howard Frank Mgmt For Withhold Against Re-elect Richard Glasier Mgmt For Withhold Against Re-elect Modesto Maidique Mgmt For Withhold Against Re-elect Sir John Parker Mgmt For Withhold Against Re-elect Peter Ratcliffe Mgmt For Withhold Against Re-elect Stuart Subotnick Mgmt For Withhold Against Re-elect Laura Weil Mgmt For Withhold Against Re-elect Uzi Zucker Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase Shares Mgmt For For For Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Frank Blount Mgmt For For For Elect John Brazil Mgmt For For For Elect Eugene Fife Mgmt For For For Elect Gail Fosler Mgmt For For For Elect Peter Magowan Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against For Against ANNUAL ELECTION OF DIRECTORS 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD 5 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For FOREIGN MILITARY SALES CB Richard Ellis Group Inc Ticker Security ID: Meeting Date Meeting Status CBG CUSIP9 12497T101 06/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Blum Mgmt For For For Elect Patrice Daniels Mgmt For For For Elect Thomas Daschle Mgmt For For For Elect Curtis Feeny Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Michael Kantor Mgmt For Withhold Against Elect Frederic Malek Mgmt For For For Elect Robert Sulentic Mgmt For For For Elect Jane Su Mgmt For For For Elect Brett White Mgmt For For For Elect Gary Wilson Mgmt For For For Elect Ray Wirta Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 3 APPROVAL OF THE SECOND Mgmt For For For AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For For For YANG 13 TO APPROVE THE AMENDMENT Mgmt For Against Against AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. 14 Executive Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 17 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report CIT Group Inc Ticker Security ID: Meeting Date Meeting Status CIT CUSIP9 125581108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: GARY Mgmt For For For C. BUTLER 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. FREEMAN 3 ELECTION OF DIRECTOR: Mgmt For For For SUSAN M. LYNE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. MCDONALD 5 ELECTION OF DIRECTOR: Mgmt For For For MARIANNE MILLER PARRS 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY M. PEEK 7 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. RING 8 ELECTION OF DIRECTOR: VICE Mgmt For For For ADMIRAL JOHN R. RYAN 9 ELECTION OF DIRECTOR: Mgmt For For For SEYMOUR STERNBERG 10 ELECTION OF DIRECTOR: PETER Mgmt For For For J. TOBIN 11 ELECTION OF DIRECTOR: LOIS Mgmt For For For M. VAN DEUSEN 12 Ratification of Auditor Mgmt For For For 13 Amendment to the Long-Term Mgmt For For For Incentive Plan Citigroup Inc Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA 3 ELECTION OF DIRECTOR: SIR Mgmt For For For WINFRIED BISCHOFF 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ 7 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS 8 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY 9 ELECTION OF DIRECTOR: Mgmt For For For VIKRAM PANDIT 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS 11 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHoldr Against Against For Double Board Nominees 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON THE EQUATOR PRINCIPLES. 21 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles 22 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING THAT CITI AMEND ITS GHG EMISSIONS POLICIES. 23 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting on Human Rights Issues 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING AN INDEPENDENT BOARD CHAIRMAN. 25 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 26 Vote Confidentiality Mgmt N/A For N/A Citrix Systems Inc Ticker Security ID: Meeting Date Meeting Status CTXS CUSIP9 177376100 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MURRAY J. DEMO 2 ELECTION OF DIRECTOR: ASIFF Mgmt For For For S. HIRJI 3 AMENDMENT TO THE 2005 Mgmt For Against Against EQUITY INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP9 189054109 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT DANIEL BOGGAN, JR. AS Mgmt For For For A DIRECTOR. 2 ELECT RICHARD H. CARMONA Mgmt For For For AS A DIRECTOR. 3 ELECT TULLY M. FRIEDMAN AS A Mgmt For For For DIRECTOR. 4 ELECT GEORGE J. HARAD AS A Mgmt For For For DIRECTOR. 5 ELECT DONALD R. KNAUSS AS A Mgmt For For For DIRECTOR. 6 ELECT ROBERT W. Mgmt For For For MATSCHULLAT AS A DIRECTOR. 7 ELECT GARY G. MICHAEL AS A Mgmt For For For DIRECTOR. 8 ELECT EDWARD A. MUELLER AS Mgmt For For For A DIRECTOR. 9 ELECT JAN L. MURLEY AS A Mgmt For For For DIRECTOR. 10 ELECT PAMELA THOMAS- Mgmt For For For GRAHAM AS A DIRECTOR. 11 ELECT CAROLYN M. TICKNOR AS Mgmt For For For A DIRECTOR. 12 Ratification of Auditor Mgmt For For For CME Group Inc Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 12572Q105 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Craig Donohue Mgmt For Withhold Against Elect Timothy Bitsberger Mgmt For Withhold Against Elect Jackie Clegg Mgmt For Withhold Against Elect James Donaldson Mgmt For Withhold Against Elect J. Dennis Hastert Mgmt For Withhold Against Elect William Miller, II Mgmt For Withhold Against Elect Terry Savage Mgmt For Withhold Against Elect Christopher Stewart Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cognizant Technology Solutions Ticker Security ID: Meeting Date Meeting Status CTSH CUSIP9 192446102 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. HOWE 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. WEISSMAN 3 Ratification of Auditor Mgmt For For For ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For HAROLD W. MCGRAW III 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 3 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 4 Repeal of Classified Board Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 QUALIFICATIONS FOR ShrHoldr Against Against For DIRECTOR NOMINEES 7 REPORT ON RECOGNITION OF ShrHoldr Against Against For INDIGENOUS RIGHTS 8 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For 10 GREENHOUSE GAS REDUCTION ShrHoldr Against Against For 11 COMMUNITY ACCOUNTABILITY ShrHoldr Against Against For 12 DRILLING IN ShrHoldr Against Against For SENSITIVE/PROTECTED AREAS 13 ENVIRONMENTAL IMPACT ShrHoldr Against Against For 14 GLOBAL WARMING ShrHoldr Against Against For CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN Mgmt For Against Against M. BANKS 2 ELECTION OF DIRECTOR: C. Mgmt For For For DAVID BROWN II 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DORMAN 4 ELECTION OF DIRECTOR: Mgmt For For For KRISTEN GIBNEY WILLIAMS 5 ELECTION OF DIRECTOR: Mgmt For For For MARIAN L. HEARD 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 7 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PIERRE MILLON 8 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 9 ELECTION OF DIRECTOR: C.A. Mgmt For For For LANCE PICCOLO 10 ELECTION OF DIRECTOR: SHELI Mgmt For Against Against Z. ROSENBERG 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 12 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. SWIFT 13 Ratification of Auditor Mgmt For For For 14 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 15 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING TAX GROSS-UP PAYMENTS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For LAWRENCE CULP, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For MITCHELL P. RALES 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 12/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect A.G. Lafley Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Michael Miles Mgmt For For For Elect Samuel Nunn, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITOR 3 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED 2002 LONG- TERM INCENTIVE PLAN 4 EXECUTIVE STOCKOWNERSHIP ShrHoldr Against Against For GUIDELINES 5 DECLARATION OF DIVIDEND ShrHoldr Against Against For Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Hager Mgmt For For For Elect John Hill Mgmt For For For Elect Mary Ricciardello Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2008 3 Increase in Authorized Common Mgmt For For For Stock 4 Repeal of Classified Board Mgmt For For For Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Alesio Mgmt For For For Elect Naomi Seligman Mgmt For For For Elect Michael Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED Mgmt For For For D. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For EDWARD W. BARNHOLT 3 ELECTION OF DIRECTOR: SCOTT Mgmt For For For D. COOK 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. DONAHOE 5 APPROVAL OF OUR 2008 EQUITY Mgmt For For For INCENTIVE AWARD PLAN. 6 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect Michael Cronin Mgmt For For For Elect Gail Deegan Mgmt For For For Elect John Egan Mgmt For For For Elect W. Paul Fitzgerald Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For Withhold Against Elect Edmund Kelly Mgmt For Withhold Against Elect Windle Priem Mgmt For For For Elect Paul Sagan Mgmt For For For Elect David Strohm Mgmt For For For Elect Joseph Tucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Elimination of Supermajority Mgmt For For For Requirement Expediators International Of Washington Ticker Security ID: Meeting Date Meeting Status EXPD CUSIP9 302130109 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Rose Mgmt For For For Elect James Wang Mgmt For For For Elect R. Jordan Gates Mgmt For For For Elect James Casey Mgmt For For For Elect Dan Kourkoumelis Mgmt For For For Elect Michael Malone Mgmt For For For Elect John Meisenbach Mgmt For For For Elect Mark Emmert Mgmt For For For Elect Robert Wright Mgmt For For For 2 TO APPROVE AND RATIFY Mgmt For For For ADOPTION OF THE 2008 STOCK OPTION PLAN. 3 2008 Directors' Restricted Stock Mgmt For For For Plan 4 TO APPROVE AND RATIFY THE Mgmt For For For 2 COMPENSATION PLAN. 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation Anti- Bias Policy Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Fannie Mae Ticker Security ID: Meeting Date Meeting Status FNM CUSIP9 313586109 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. ASHLEY 2 ELECTION OF DIRECTOR: Mgmt For For For DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: LOUIS Mgmt For For For J. FREEH 4 ELECTION OF DIRECTOR: Mgmt For For For BRENDA J. GAINES 5 ELECTION OF DIRECTOR: Mgmt For For For KAREN N. HORN, PH.D. 6 ELECTION OF DIRECTOR: Mgmt For For For BRIDGET A. MACASKILL 7 ELECTION OF DIRECTOR: Mgmt For For For DANIEL H. MUDD 8 ELECTION OF DIRECTOR: Mgmt For For For LESLIE RAHL 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For C. SITES, JR. 10 ELECTION OF DIRECTOR: GREG Mgmt For For For C. SMITH 11 ELECTION OF DIRECTOR: H. Mgmt For For For PATRICK SWYGERT 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 13 Ratification of Auditor Mgmt For For For 14 PROPOSAL TO AUTHORIZE ShrHoldr Against Against For CUMULATIVE VOTING. Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Key Mgmt For For For Executive Incentive Compensation Plan Freddie Mac Ticker Security ID: Meeting Date Meeting Status FRE CUSIP9 313400301 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Geoffrey Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect Jerome Kenney Mgmt For For For Elect William Lewis, Jr. Mgmt For For For Elect Nicolas Retsinas Mgmt For For For Elect Stephen Ross Mgmt For For For Elect Richard Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDED AND Mgmt For For For RESTATED 2004 STOCK COMPENSATION PLAN. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. GAMESTOP CORP Ticker Security ID: Meeting Date Meeting Status GME CUSIP9 36467W109 06/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Riggio Mgmt For For For Elect Stanley Steinberg Mgmt For For For Elect Gerald Szczepanski Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Amendment to the Supplemental Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For General Cable Corp. Ticker Security ID: Meeting Date Meeting Status BGC CUSIP9 369300108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Kenny Mgmt For For For Elect Robert Smialek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE GENERAL Mgmt For For For CABLE CORPORATION 2008 ANNUAL INCENTIVE PLAN. General Dynamics Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: N.D. Mgmt For For For CHABRAJA 2 ELECTION OF DIRECTOR: J.S. Mgmt For For For CROWN 3 ELECTION OF DIRECTOR: W.P. Mgmt For For For FRICKS 4 ELECTION OF DIRECTOR: C.H. Mgmt For For For GOODMAN 5 ELECTION OF DIRECTOR: J.L. Mgmt For For For JOHNSON 6 ELECTION OF DIRECTOR: G.A. Mgmt For For For JOULWAN 7 ELECTION OF DIRECTOR: P.G. Mgmt For For For KAMINSKI 8 ELECTION OF DIRECTOR: J.M. Mgmt For For For KEANE 9 ELECTION OF DIRECTOR: D.J. Mgmt For For For LUCAS 10 ELECTION OF DIRECTOR: L.L. Mgmt For For For LYLES 11 ELECTION OF DIRECTOR: C.E. Mgmt For For For MUNDY, JR. 12 ELECTION OF DIRECTOR: J.C. Mgmt For For For REYES 13 ELECTION OF DIRECTOR: R. Mgmt For For For WALMSLEY 14 SELECTION OF INDEPENDENT Mgmt For For For AUDITORS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO ETHICAL CRITERIA FOR MILITARY CONTRACTS 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For WITH REGARD TO SPECIAL SHAREHOLDER MEETINGS General Growth Properties Inc Ticker Security ID: Meeting Date Meeting Status GGP CUSIP9 370021107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Matthew Bucksbaum Mgmt For For For Elect Bernard Freibaum Mgmt For For For Elect Beth Stewart Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS. 3 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK J. BORELLI 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. FRAIZER 3 ELECTION OF DIRECTOR: Mgmt For For For NANCY J. KARCH 4 ELECTION OF DIRECTOR: J. Mgmt For For For ROBERT BOB KERREY 5 ELECTION OF DIRECTOR: RISA J. Mgmt For For For LAVIZZO-MOUREY 6 ELECTION OF DIRECTOR: SAIYID Mgmt For For For T. NAQVI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. PARKE 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. RIEPE 9 ELECTION OF DIRECTOR: Mgmt For For For BARRETT A. TOAN 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS B. WHEELER 11 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INTERNET CENSORSHIP. 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Human Rights Committee Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 2 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 3 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 4 ELECTION OF DIRECTOR: K.T. Mgmt For For For DERR 5 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 6 ELECTION OF DIRECTOR: J.T. Mgmt For For For HACKETT 7 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 8 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 9 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 10 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 11 PROPOSAL FOR RATIFICATION Mgmt For For For OF THE SELECTION OF AUDITORS. 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For POLICY. 14 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 15 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For BOARD COMMITTEE. Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HOG CUSIP9 412822108 04/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Conrades Mgmt For For For Elect Sara Levinson Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Jochen Zeitz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edith Holiday Mgmt For Withhold Against Elect John Mullin Mgmt For For For Elect John O'Connor Mgmt For For For Elect F. Borden Walker Mgmt For For For Elect Robert Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE Mgmt For For For BOARD OF DIRECTORS. 4 APPROVAL OF THE 2008 LONG- Mgmt For For For TERM INCENTIVE PLAN. Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J.Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J.R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For ITT Industries Inc Ticker Security ID: Meeting Date Meeting Status ITT CUSIP9 450911102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Loranger Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Christina Gold Mgmt For For For Elect Ralph Hake Mgmt For For For Elect John Hamre Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Surya Mohapatra Mgmt For For For Elect Linda Sanford Mgmt For For For Elect Markos Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Bundled Amendments to the Articles Mgmt For For For of Incorporation 4 Amendment to the 2003 Equity Mgmt For For For Incentive Plan to Increase Shares 5 Approval of Material Terms of 2003 Mgmt For For For Equity Incentive Plan 6 Amendment to the Annual Incentive Mgmt For For For Plan for Executive Officers 7 Amendment to the 1997 Long-Term Mgmt For For For Incentive Plan to Approve Material Terms 8 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Foreign Military Sales J.C. Penney Company, Inc. Ticker Security ID: Meeting Date Meeting Status JCP CUSIP9 708160106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C.C Mgmt For For For BARRETT 2 ELECTION OF DIRECTOR: M.A. Mgmt For For For BURNS 3 ELECTION OF DIRECTOR: M.K. Mgmt For For For CLARK 4 ELECTION OF DIRECTOR: T.J. Mgmt For For For ENGIBOUS 5 ELECTION OF DIRECTOR: K.B. Mgmt For For For FOSTER 6 ELECTION OF DIRECTOR: K.C. Mgmt For For For HICKS 7 ELECTION OF DIRECTOR: L.H. Mgmt For For For ROBERTS 8 ELECTION OF DIRECTOR: J.G. Mgmt For For For TERUEL 9 ELECTION OF DIRECTOR: M.E. Mgmt For For For ULLMAN III 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Severance Agreements John Wiley & Sons, Inc Ticker Security ID: Meeting Date Meeting Status JW.A CUSIP9 968223206 09/20/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kim Jones Mgmt For Withhold Against Elect Raymond McDaniel, Jr. Mgmt For Withhold Against Elect William Plummer Mgmt For Withhold Against 2 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Johnson Controls Inc Ticker Security ID: Meeting Date Meeting Status JCI CUSIP9 478366107 01/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Natalie Black Mgmt For For For Elect Robert Cornog Mgmt For For For Elect William Lacy Mgmt For For For Elect Stephen Roell Mgmt For For For 2 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2008. L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Shalikashvili Mgmt For For For Elect Michael Strianese Mgmt For For For Elect John White Mgmt For For For 2 2008 Long Term Performance Plan Mgmt For For For 3 2008 Directors Stock Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/05/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Forman Mgmt For TNA N/A Elect George Koo Mgmt For TNA N/A Elect Irwin Siegel Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A 3 Amendment to the 2004 Equity Mgmt For TNA N/A Award Plan 4 Amendment to the Executive Cash Mgmt For TNA N/A Incentive Plan Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 9 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 10 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 14 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN ENVIRONMENTAL SUSTAINABILITY REPORT. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN M & T Bank Corp. Ticker Security ID: Meeting Date Meeting Status MTB CUSIP9 55261F104 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brent Baird Mgmt For Withhold Against Elect Robert Bennett Mgmt For Withhold Against Elect C. Angela Bontempo Mgmt For Withhold Against Elect Robert Brady Mgmt For Withhold Against Elect Michael Buckley Mgmt For Withhold Against Elect T. Jefferson Cunningham, III Mgmt For Withhold Against Elect Mark Czarnecki Mgmt For Withhold Against Elect Colm Doherty Mgmt For Withhold Against Elect Richard Garman Mgmt For Withhold Against Elect Daniel Hawbaker Mgmt For Withhold Against Elect Patrick Hodgson Mgmt For Withhold Against Elect Richard King Mgmt For Withhold Against Elect Reginald Newman, ll Mgmt For Withhold Against Elect Jorge Pereira Mgmt For Withhold Against Elect Michael Pinto Mgmt For Withhold Against Elect Robert Sadler, Jr. Mgmt For Withhold Against Elect Eugene Sheehy Mgmt For Withhold Against Elect Stephen Sheetz Mgmt For Withhold Against Elect Herbert Washington Mgmt For Withhold Against Elect Robert Wilmers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation McDonald's Corp. Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RALPH Mgmt For For For ALVAREZ 2 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. LENNY 4 ELECTION OF DIRECTOR: CARY Mgmt For For For D. MCMILLAN 5 ELECTION OF DIRECTOR: Mgmt For For For SHEILA A. PENROSE 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. SKINNER 7 APPROVAL OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHP CUSIP9 580645109 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sir Winfried Bischoff Mgmt For For For Elect Douglas Daft Mgmt For For For Elect Linda Lorimer Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Sir Michael Rake Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING THE ANNUAL ELECTION OF EACH DIRECTOR. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REQUESTING ADOPTION OF A SIMPLE MAJORITY VOTE. Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. CASSIS 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL GOLDSTEIN 3 ELECTION OF DIRECTOR: Mgmt For For For BLENDA J. WILSON 4 Ratification of Auditor Mgmt For For For 5 Increase Authorized Shares Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION Merrill Lynch & Company Inc Ticker Security ID: Meeting Date Meeting Status MER CUSIP9 590188108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL T. CHRIST 2 ELECTION OF DIRECTOR: Mgmt For For For ARMANDO M. CODINA 3 ELECTION OF DIRECTOR: Mgmt For For For JUDITH MAYHEW JONAS 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. THAIN 5 Ratification of Auditor Mgmt For For For 6 ADOPT CUMULATIVE VOTING ShrHoldr Against Against For 7 PROHIBIT SENIOR EXECUTIVE ShrHoldr Against Against For OFFICER STOCK SALES DURING BUYBACK 8 ADOPT ADVISORY VOTE ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 9 ADOPT RESPONSIBLE ShrHoldr Against Against For EMPLOYMENT PRINCIPLES Mettler Toledo International Ticker Security ID: Meeting Date Meeting Status MTD CUSIP9 592688105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. SPOERRY 2 ELECTION OF DIRECTOR: WAH- Mgmt For For For HUI CHU 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS A. CONTINO 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 5 ELECTION OF DIRECTOR: PHILIP Mgmt For For For H. GEIER 6 ELECTION OF DIRECTOR: HANS Mgmt For For For ULRICH MAERKI 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. MILNE 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. SALICE 9 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Nordstrom Inc Ticker Security ID: Meeting Date Meeting Status JWN CUSIP9 655664100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For PHYLLIS J. CAMPBELL 2 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 3 ELECTION OF DIRECTOR: Mgmt For For For JEANNE P. JACKSON 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT G. MILLER 5 ELECTION OF DIRECTOR: BLAKE Mgmt For For For W. NORDSTROM 6 ELECTION OF DIRECTOR: ERIK Mgmt For For For B. NORDSTROM 7 ELECTION OF DIRECTOR: PETER Mgmt For For For E. NORDSTROM 8 ELECTION OF DIRECTOR: PHILIP Mgmt For For For G. SATRE 9 ELECTION OF DIRECTOR: Mgmt For For For ALISON A. WINTER 10 Ratification of Auditor Mgmt For For For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVR CUSIP9 62944T105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT C. SCHAR 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. BUTLER 3 ELECTION OF DIRECTOR: C.E. Mgmt For For For ANDREWS 4 Ratification of Auditor Mgmt For For For Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Potash Corp of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect William Doyle Mgmt For For For Re-elect John Estey Mgmt For For For Re-elect Wade Fetzer, III Mgmt For For For Elect Charles Hoffman Mgmt For For For Re-elect Dallas Howe Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Keith Martell Mgmt For For For Re-elect Jeffrey McCaig Mgmt For For For Re-elect Mary Mogford Mgmt For For For Re-elect Paul Schoenhals Mgmt For For For Re-elect E. Robert Stromberg Mgmt For For For Re-elect Elena Viyella de Paliza Mgmt For For For 2 THE APPOINTMENT OF Mgmt For For For DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. 3 Performance Option Plan Mgmt For Against Against 4 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy Quest Diagnostics Inc Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Buehler Mgmt For For For Elect Rosanne Haggerty Mgmt For For For Elect Daniel Stanzione Mgmt For For For 2 Ratification of Auditor Mgmt For For For Safeway Incorporated Ticker Security ID: Meeting Date Meeting Status SWY CUSIP9 786514208 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BURD 2 ELECTION OF DIRECTOR: JANET Mgmt For For For E. GROVE 3 ELECTION OF DIRECTOR: Mgmt For For For MOHAN GYANI 4 ELECTION OF DIRECTOR: PAUL Mgmt For For For HAZEN 5 ELECTION OF DIRECTOR: Mgmt For For For FRANK C. HERRINGER 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. MACDONNELL 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS J. MACKENZIE 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH W. ODER 9 ELECTION OF DIRECTOR: Mgmt For For For REBECCA A. STIRN 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM Y. TAUSCHER 11 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND G. VIAULT 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 14 Shareholder Proposal Regarding ShrHoldr Against Against For Retirement Arrangements for Senior Executives 15 Shareholder Proposal Regarding a ShrHoldr Against Against For Policy for Rule 10(b)5-1 Trading Plans Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BASIL Mgmt For For For L. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR M. BLANK 3 ELECTION OF DIRECTOR: MARY Mgmt For For For ELIZABETH BURTON 4 ELECTION OF DIRECTOR: Mgmt For For For JUSTIN KING 5 ELECTION OF DIRECTOR: Mgmt For For For CAROL MEYROWITZ 6 ELECTION OF DIRECTOR: Mgmt For For For ROWLAND T. MORIARTY 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. NAKASONE 8 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. SULENTIC 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN TRUST 11 ELECTION OF DIRECTOR: VIJAY Mgmt For For For VISHWANATH 12 ELECTION OF DIRECTOR: PAUL Mgmt For For For F. WALSH 13 Elimination of Supermajority Mgmt For For For Requirement 14 Executive Officer Incentive Plan Mgmt For For For 15 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call a Special Meeting Stericycle Inc Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP9 858912108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Schuler Mgmt For For For Elect Mark Miller Mgmt For For For Elect Thomas Brown Mgmt For For For Elect Rod Dammeyer Mgmt For For For Elect William Hall Mgmt For For For Elect Jonathan Lord Mgmt For For For Elect John Patience Mgmt For For For Elect Thomas Reusche Mgmt For For For Elect Ronald Spaeth Mgmt For For For 2 APPROVAL OF PROPOSAL TO Mgmt For For For THE COMPANY'S 2008 INCENTIVE STOCK PLAN. 3 Ratification of Auditor Mgmt For For For Suncor Energy Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Mel Benson Mgmt For For For Re-elect Brian Canfield Mgmt For For For Re-elect Bryan Davies Mgmt For For For Re-elect Brian Felesky Mgmt For For For Re-elect John Ferguson Mgmt For For For Re-elect W. Douglas Ford Mgmt For For For Re-elect Richard George Mgmt For For For Re-elect John Huff Mgmt For For For Re-elect M. Ann McCaig Mgmt For For For Re-elect Michael O'Brien Mgmt For For For Re-elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholders Rights Plan Mgmt For For For 4 2:1 Stock Split Mgmt For For For SUPERVALU Inc Ticker Security ID: Meeting Date Meeting Status SVU CUSIP9 868536103 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A. Mgmt For For For GARY AMES 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For L. FRANCIS 3 ELECTION OF DIRECTOR: EDWIN Mgmt For For For C. GAGE 4 ELECTION OF DIRECTOR: Mgmt For For For GARNETT L. KEITH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For MARISSA T. PETERSON 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 8 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Thomas Hansen Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2005 LONG-TERM INCENTIVE PLAN 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For PRINCIPLES FOR HEALTH CARE REFORM 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For GLOBAL SET OF CORPORATE STANDARDS 6 SHAREOWNER PROPOSAL: PAY ShrHoldr Against Against For FOR SUPERIOR PERFORMANCE 7 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. BALLARD, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. BURKE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARRETTA 4 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN J. HEMSLEY 5 ELECTION OF DIRECTOR: Mgmt For Against Against MICHELE J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: Mgmt For For For GLENN M. RENWICK 8 ELECTION OF DIRECTOR: GAIL Mgmt For For For R. WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Joel Johnson Mgmt For For For 3 Elect David O'Maley Mgmt For For For 4 Elect O'Dell Owens Mgmt For For For 5 Elect Craig Schnuck Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Separation of Chairman and CEO Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status WYN CUSIP9 98310W108 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buckman Mgmt For For For Elect George Herrera Mgmt For For For 2 Ratification of Auditor Mgmt For For For XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. ADAMS III 2 ELECTION OF DIRECTOR: KEITH Mgmt For For For A. HUTTON 3 ELECTION OF DIRECTOR: JACK Mgmt For For For P. RANDALL 4 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Investors Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
